t c no united_states tax_court leo and evelyn trentadue petitioners v commissioner of internal revenue respondent docket no filed date ps depreciated trellising drip irrigation systems and a well as farm machinery or equipment in connection with their farming activity of growing wine grapes r determined that such property would have a longer class_life and be depreciable as permanent improvements to land held the trellising was properly classified as farm machinery or equipment and the irrigation systems and well should be classified as land improvements philip j terry for petitioners cathy a goodson h clifton bonney jr and andrew r moore for respondent opinion gerber judge respondent determined income_tax deficiencies for petitioners’ and tax years in the amounts of dollar_figure and dollar_figure respectively the deficiencies are solely attributable to respondent’s adjustments to items connected with petitioners’ farming activity which involved the growing of grapes for the production of wine the issues remaining for our consideration involve the class_life and depreciation recovery periods for three different assets used by petitioners in their farming activity in particular we consider whether petitioners’ wine grape trellises irrigation systems and or well should be depreciated as land improvements as determined by respondent 20-year class_life or as agricultural equipment as claimed by petitioners 10-year class_life background petitioners are husband and wife and resided in geyserville california at the time their petition was filed in this case petitioners have operated as a sole_proprietorship the trentadue winery and vineyards farm property primarily in the immediate vicinity of their personal_residence in addition to petitioners’ residence the farm property includes a winery a vineyard an event center and a well during and the vineyard consisted of approximately acres planted with grapevines petitioners sell approximately percent of their grape production to their own winery and the remaining percent is sold to unrelated wineries vines of a particular variety are grown in a block which is not a standard size area of land depending upon the size of the block petitioners typically used or more individuals to install vines on a block after the soil has been ripped or broken and nutrients added the trellis rows are laid out with a mark to identify the location of each vine a 2-foot trench is dug and a pvc pipe is installed along with risers at each trellis row for the irrigation system end and in-line posts are then pounded to feet into the ground and anchors are screwed into the ground to secure the end posts with guy wires various wires are then attached and strung between the posts to train and irrigate the vines next a drip hose is attached to the riser and fastened to the drip wire with clips finally emitters are placed on the drip hose at the eventual site of each vine as of the time of trial petitioners were cultivating different grape varietals including carignane chardonnay zinfandel petite syrah merlot sangiovese montepulciano petite verdot malbec syrah cab franc and cabernet petitioners used two grape-growing methods--trellising and head pruning the trellising method involves the use of trellises and a drip irrigation system whereas the head pruning method does not require a trellis but drip irrigation may be used petitioners use the head pruning method for their carignane zinfandel and petite syrah grapevines and trellising for the others during and petitioners’ son victor trentadue victor managed petitioners’ vineyard operations including the growing of grapes and he also managed trentadue winery petitioners’ separate business for making wine victor also owned his own business called four seasons vineyard management co which installed maintained and removed grapevines trellises and irrigation systems petitioners attached to their and joint federal_income_tax returns a schedule f profit or loss from farming on which they claimed depreciation_deductions for among other items the trellis components trellis systems irrigation systems and the well with respect to the above-listed property depreciation_deductions were calculated using a 10-year class_life which includes to 10-year recovery periods in the notice_of_deficiency respondent determined that the recovery_period for each of these properties wa sec_15 years which would place them in the 20-year class_life which includes to 20-years class lives trellising trellising is a method of training vines used in the production of wine grapes the primary components of a trellis are posts stakes and wires a trellising system is set up in rows with various types of wires strung between posts stakes anchors staples gripples and other types of devices are used to stabilize the posts attach the wires to the posts and to attach various things to the wires in order to train and maintain the grapevines during the grape-growing season wires may be moved or adjusted and new wires may be added to the existing trellises most trellis systems use the same components and vary in configuration depending upon the topography soil conditions farming methods such as mechanical or hand harvesting of grapes and other factors petitioners use two types of trellising-- vertical shoot positioning vsp and t-trellis design systems all of the vine trunks are grown to the same height with a vsp trellis system and the vines grow vertically on the wire petitioners’ approach is not to permit the vines to engulf or grow over the wire so that the wires can be moved and or replaced in the training of the vines a variation on the standard vsp is the scott henry design where the vines are grown vertically at two instead of one levels a t-trellis configuration consists of a series of t-shaped posts placed in a line where the wires are attached to the crossarms of the t-posts the local california county’s sonoma taxing authority treats the trellises as property used in vineyard development and not as land improvement although it may not occur often trellis systems have been dismantled and components reused in a new location trellising components become damaged rust and or wear out and are repaired and or replaced throughout the year the trellising posts stakes wires etc are regularly adjusted tightened and replaced to accommodate the training of the vines for maximum grape-growing performance occasionally trellising may be removed from a few rows of a block or from an entire block of vines and the major components are reused grapevines may be removed from a trellis system without damaging the trellis likewise a trellis system may be removed without damaging the grapevines it is also possible to remove the vines and reuse the trellising components for the new vines vines may be replaced when they become diseased or if a particular varietal becomes unprofitable or unpopular the primary structural_components that affix the trellis to the earth are the end and in-line posts which are rammed to feet into the ground and stabilized and secured_by metal stakes and or mechanically screwed-in anchors the end posts may be metal or wood the wooden posts are to feet in length and the wood posts may be pressure treated with chemicals to retard decay metal end posts are approximately feet long and usually inches in diameter the posts used between the end posts in-line posts are typically feet in length and approximately to inches in diameter if wooden and 3½ inches in diameter if metal the wooden posts may be pressure treated with chemicals to retard decay the purpose of the in-line posts is to support the wires used to train the vines and support the drip irrigation lines the posts support to 14-gauge wires which in turn support drip irrigation lines vine cordons and fruit and foliage all wires are attached by staples and gripples to the end posts and the in-line posts the staples attach the wire to the posts and the gripples provide the ability to adjust the tension of the wire in addition to in-line posts wood or metal training stakes are pounded 1½ to feet into the ground to support each vine the stakes may be wood or metal and are typically feet long and the wooden ones may be pressure treated concrete or cement is not used to affix the posts to the earth petitioners did not intend for their trellising to be permanently affixed to the earth one goal in the use of trellis systems is to improve the intensity and quality of grapes which in turn improves the intensity quality and value of the resulting wine the manner in which the grape quality and intensity is improved is to manage the canopy and foliage in an attempt to control sunlight temperature and moisture to the vines trellising is also used to assist in producing the ideal number of vine shoots and delivering nutrition to the vine some wine grape varietals such as zinfandel and petit syrah are grown without the use of trellises about one-half of petitioners’ vines are not trellised when vines in a particular block are being removed and replaced with new vines the posts and stakes of the trellising are removed for reuse petitioners have removed stakes and posts and stored them for reuse good-quality wire is removed and coiled for reuse and worn or rusted wire or parts are gathered up with the removed vines the vines are burned and the remaining wire is sent to recycling and normally not reused although time intensive it is possible to remove and reuse the wire in the trellising for an or 9-acre block it takes approximately a week for a crew of approximately to people and machines to dismantle the trellising irrigation system remove the vines and prepare the soil for the next planting the time could be shorter or longer depending on the size of the crew in one instance it took about a week to dismantle an or 9-acre block the vines and unusable parts were piled and the vines were burned about days later leaving a pile of wire and metal parts that were taken for recycling drip irrigation drip irrigation systems are used to deliver water and other nutrients to grapevines a drip irrigation system is usually designed for a particular block of vines petitioners use drip irrigation systems in connection with trellised vines petitioners’ systems are composed of pvc pipes plastic tubing emitters risers and other assorted hardware the larger supply pipes are to inches in diameter and there is a series of successively smaller pipes or tubes that ultimately end in drip emitters that deliver water and nutrients to each vine a substantial portion of the pipes and tubes is buried approximately feet underground and come out of the ground at certain intervals where they are attached to drip lines affixed to wires of the trellis system the main lines that come to each field or block can be marked and saved if the vines are removed and the ground ripped the remainder of the piping that delivers water and nutrients to the vines is rendered unusable if the ground is ripped components of drip irrigation systems are subject_to damage and wear and portions of a system are repaired and or replaced annually there was no incidence of the removal of a drip irrigation system separate from the removal of the vines when the vines are removed however the soil of a vineyard is ripped and the drip irrigation system with the exception of some of the drip hoses and sprinklers is destroyed rendering the components unusable ripping is a process by which the hardpan crusted surface of the ground is opened and broken by means of dragging a large knifelike device through the ground normally ripping takes place when vines are being removed for the planting of new vines drip irrigation systems are not designed or constructed to be permanent and may be removed from the ground the removal however results in all piping with the exception of the main lines that carry the water supply to the block manifolds valves and possibly some drip tubing being rendered unusable the local california county’s sonoma taxing authority treats the drip irrigation systems as property used in vineyard development and not as land improvement the well water used by petitioners for all uses on their farm property is supplied by a well in date petitioners began the process of replacing their old well with a new one a well permit was approved date and construction of a new well began on january and was completed on date the boring of the new well was inches in diameter and drilled to a depth of feet a 12-inch pvc casing was inserted in the well and set by means of fine sand poured into the boring around the casing to a height approaching feet from the surface of the ground the final feet of the well boring was filled with concrete around the 12-inch pvc casing in order to seal the well and a pump was inserted into the casing other than the pump which can be removed and replaced the well has no moving parts the average life of this type of well is approximately years but can be longer or shorter depending on the water quality and the existence of minerals in the vicinity that can plug the casing a well can be maintained and cleaned to stem or remove the buildup of mineral deposits in the well casing the cost of such procedures ranges from dollar_figure to dollar_figure the cost of petitioners’ new well was dollar_figure petitioners’ old well was destroyed on date at a cost of dollar_figure the destruction of the old well is accomplished by perforating the casing filling it with a waterproof clay and capping it in general for federal tax purposes petitioners classified and consistently treated the trellis components drip irrigation systems and wells as equipment depreciable over to years for and and for all years before and after petitioners’ certified_public_accountant who specializes in wine industry accounting and taxation advised petitioners that he believed their method for depreciation of the trellising and drip irrigation systems to be correct as grape growers and wine makers it is petitioners’ understanding that the industry has treated trellising and drip irrigation systems as equipment depreciable over to years in sonoma county california grapevines become subject_to property_tax years after planting whereas trellises stakes and irrigation systems are subject_to such tax beginning in the year of installation discussion the parties disagree about whether trellising irrigation systems or a well are to be classified as machinery or land improvements for purposes of depreciation a depreciation deduction is allowed for the exhaustion wear_and_tear and obsolescence of property used in a trade_or_business sec_167 to some extent the recovery_period determines the amount of the depreciation deduction sec_168 the recovery_period is based on the class_life of the property sec_168 e there is no question in this case about whether the subject assets are depreciable for purposes of this case class_life is the asset_guideline_class in which such property is classified under revproc_83_35 1983_1_cb_745 and restated in revproc_87_56 to unless otherwise specified section references are to the internal_revenue_code as amended and in effect for the years under consideration rule references are to this court’s rules_of_practice and procedure incorporate the class lives that had been set under sec_168 see revproc_87_56 1987_2_cb_674 under revproc_87_56 c b pincite asset class land improvements includes improvements directly to or added to land whether such improvements are sec_1245 property or sec_1250 property provided such improvements are depreciable examples of such assets might include sidewalks roads canals waterways drainage facilities sewers wharves and docks bridges fences landscaping shrubbery or radio and television transmitting towers under revproc_87_56 asset class 1--agriculture includes machinery and equipment grain bins and fences but no other land improvements that are used in the production of crops or plants vines and trees the definitions provided in revproc_87_56 supra do not specifically denominate or classify trellises drip irrigation systems or wells and accordingly we must decide the category or class_life in which these assets most properly fit generally the class_life categories cover two broad groupings--permanent improvements to real_property and machinery and equipment that is not a real_property improvement the whiteco factors the question of whether property is a permanent improvement to land has long been a subject of tax controversy there are innumerable depreciation and investment_tax_credit cases where this very question has been addressed the parties here sought guidance from one such case where this court decided whether a particular asset was a land improvement ie permanent 65_tc_664 in whiteco indus inc the court analyzed existing caselaw and derived six factors that had been used in other cases to determine whether an asset is an improvement to real_property id pincite- the court in whiteco decided whether advertising signs outdoor billboards constitute tangible_personal_property within the meaning of sec_48 and therefore may qualify for the investment_credit provided in sec_38 the statute definitions and concepts in whiteco are sufficiently similar to the ones we consider so that we find it appropriate to use those guidelines to assist the court in this case although there are six tests they overlap each other but their primary focus is the question of the permanence of depreciable_property and the damage caused to it or to realty upon removal of the depreciable_property no one factor has been considered to be determinative and the guidelines have been used merely as an aid to deciding whether a particular property is or is not a permanent improvement to real_property 65_tc_664 involved the taxable years through and accordingly was construing sec_38 and sec_48 as in effect for those years the first factor concerns whether the property is capable of being moved and has it in fact been moved whiteco indus inc v commissioner supra pincite a the trellis components comprise posts stakes and wires the posts which vary in size are pounded approximately feet into the ground and are secured or stabilized by means of wire and anchors after the posts are in place wire is strung between them and stakes clips and other attachment devices are used to attach drip lines and to train the grapevines the record in this case reflects that trellising components could be moved ie the wires anchors and post can be dismantled and reused respondent made the point however that it was not financially practical to move trellis components although respondent may be correct about the financial efficacy and practicality nevertheless the concept being considered has more to do with the concepts of portability versus permanence there was credible testimony on behalf of petitioners that trellising had been moved and reused and petitioners’ practice was to store used posts and other trellising components for future use accordingly as to the trellising this factor favors petitioners b the drip irrigation system comprises pipe tubing and emitters risers and other assorted hardware a substantial portion of the pipe is located under the ground the portion above the ground other than the main lines and valves brings water and nutrients to each vine through tubing and drip emitters attached to the horizontal wires most of the drip irrigation systems may not be easily removed from the ground and generally become unusable when they are removed for example if new vines were to be planted the ground would first be broken by ripping with a large blade that incidentally tears up the system of irrigation pipes and tubes from under the ground although it is possible to salvage some of the above-ground tubing it is not always reusable the ripping process however damages the pipes and tubes so as to render them unusable there was no evidence in the record showing that a buried drip irrigation system had been removed and reused therefore the drip irrigation system cannot be readily removed from the earth this factor as it relates to the drip irrigation system favors respondent c the well boring and casing are obviously not capable of being moved and there is no evidence in the record that it could be moved or removed from the ground we note that petitioners’ old well was left in the ground and disabled rather than being removed from the ground this factor favors respondent the second factor is whether the property is designed or constructed to remain permanently in place id a the trellises are intended to be sufficiently secured to support the wires vines tubing etc but they are not designed to remain permanently in place for example the posts are not set in concrete in addition various components of the trellising are changed or modified to accommodate the growth or the feeding of the vines this factor favors petitioners b conversely with the exception of risers plastic tubing and drip emitters the drip irrigation system is placed feet underground in rows or lines that follow the rows of vines the evidence in the record indicates that with the exception of manifolds valves and main lines going to each block removal of the pipes and tubes is not easily accomplished and so for all practical purposes they are permanently embedded in the ground this factor favors respondent c obviously petitioners’ well was designed and intended to remain permanently in the ground this factor favors respondent the third factor concerns whether there are circumstances which tend to show the expected or intended length of affixation ie are there circumstances which show that the property may or will have to be moved whiteco indus inc v commissioner supra pincite a the trellising and drip irrigation systems are built and or installed with the intent that they service the grapevines during their useful_life the evidence shows that grapevines are expected to last approximately years but various factors can affect the usefulness of a vine a vine may become diseased requiring its removal a particular variety of wine grape may decline in demand and become economically obsolescent if those events occur the removal of old vines and the planting of new vines normally necessitate the removal of the trellising and drip irrigation systems as a general matter however it is intended that trellising and drip irrigation systems remain in place for the life of the grapevines for which they are constructed this factor tends to favor respondent with respect to the trellising and drip irrigation systems b the well is intended to remain in place indefinitely however wells have a limited usefulness due to minerals and other things in the water that can obstruct the well casing and pump equipment generally a well is expected to last more than years accordingly this factor favors respondent with respect to the well the fourth factor is how substantial a job is removal of the property and how time-consuming is it is it ‘readily removable’ id pincite the relevance of the movability of an asset was discussed in hosp corp of am subs v commissioner 109_tc_21 we found the following discussion from that case to be instructive movability itself is not the controlling factor in deciding whether the property lacks permanence 488_f2d_728 5th cir affg tcmemo_1972_239 see also consolidated freightways v commissioner f 2d continued a the installation of trellising is labor intensive and likewise the removal of the trellising would be labor intensive if the components were being salvaged for future use clearly the poles and likely the stakes could be easily salvaged for reuse the wire and related materials and hardware however would be more difficult and time consuming to salvage for reuse if one merely wished to remove the wire posts and related materials but not for reuse it could be accomplished quickly with large equipment in these situations the wood wire vines etc are piled in the field and burned with the metal parts including the wire remaining after the fire the resulting salvaged materials would not be suitable for reuse continued 9th cir a variety of factors is considered including where possible the function and design of the component in issue the intent of the taxpayer in installing the component and the effect of removal of the component on the building affg in part and revg in part 74_tc_768 61_tc_328 moveability per se does not determine whether or not property is personal_property dixie manor inc v united_states aftr 2d ustc par w d ky fact that walls often are removed because of a change in design by itself is not sufficient affd without published opinion 652_f2d_57 6th cir the fact that an item is not readily reusable in another location is evidence supporting the conclusion that it is to be treated as permanent in its present location 778_f2d_402 8th cir affg per curiam tcmemo_1984_532 id pincite accordingly with respect to the trellising this factor works both ways and is neutral not favoring petitioners or respondent b installation of a drip irrigation system is likewise labor intensive and its removal would be time consuming if the components were being salvaged for future use similarly if the drip irrigation system were removed by means of the ripping process the removal would be quick and inexpensive but the pipe tubing and related hardware would to a great extent be rendered unusable in the removal process therefore with respect to the drip irrigation system this factor works both ways and is neutral not favoring petitioners or respondent c the well would obviously not be readily removed from the earth and accordingly this factor favors respondent as to the well evidence in this case reflected that when a well has served its usefulness its tangible components are disabled in place rather than removed from the ground the fifth factor concerns how much damage will the property sustain upon its removal whiteco indus inc v commissioner supra pincite a as it relates to the trellising and drip irrigation systems in this case the fifth factor is the converse of the fourth factor if those components systems were carefully removed the time consumption or cost would be great and the damage would be small conversely if the components systems are quickly removed the damage to the property would be great accordingly this factor works both ways and is neutral not favoring petitioners or respondent b the well is permanently affixed to the realty and accordingly this factor favors respondent we note that the old well was disabled by perforation and filling rather than removal from the ground the sixth factor addresses the manner of affixation of the property to the land id in whiteco the court noted that the poles on which the taxpayer’s signs are mounted are placed in the ground and surrounded by concrete yet such poles can easily be removed from the ground and as a matter of practice they are so removed id a petitioners’ trellising similar to the advertising signs in 65_tc_664 were placed in the ground to a depth of to feet unlike the posts in whiteco petitioners’ trellising posts were not set in concrete making them even less difficult to remove from the ground than the posts in whiteco the posts are stabilized with wires and anchors which screw into the ground and may be unscrewed accordingly the trellising component system may easily be removed from the ground favoring petitioners with respect to this factor b although the drip irrigation system is not permanently affixed in the ground it is for the most part buried in trenches or cuts in the ground accordingly the drip irrigation systems may not be easily removed from the ground favoring respondent with respect to this factor c the well which is bored deeply into the ground and set in concrete for almost one-third of its 156-foot length would be most difficult to remove from the ground and accordingly this factor favors respondent final analysis in the context of petitioners’ grape-growing and winery operation there are assets which clearly fit into the category of permanent improvements one such example would be the winery building that is permanently affixed to the real_property it is clear to this court that petitioners’ well fits within that category and is no different from other permanent improvements to the real_property and should be included in the 20-year class_life for purposes of depreciation the six whiteco the parties made some arguments about the local taxing authorities’ classification of the assets we consider such classifications however are not controlling in matters of federal taxation and we have been guided by the federal statutes and case precedent in addition petitioners attempted to show that respondent had not previously questioned petitioners’ depreciation practices however there is ample precedent to the effect that each tax_year is considered separately and the commissioner’s failure to question or his informal approval of a practice in a prior year does not amount to an estoppel indus inc v commissioner supra factors serve to verify and support this result at the other end of the spectrum of assets used in petitioners’ grape-growing operation a tractor would be an example of machinery and equipment that is not a permanent improvement to land so as to classify it within the 10-year class_life for purposes of depreciation the trellising and drip irrigation systems fall somewhere between permanent buildings and farm machinery such as tractors and in some ways are intended to have permanence and in other ways do not the component parts of trellising and drip irrigation systems are personal_property before they are configured and placed in or on the ground by themselves the posts stakes wire pipe and tubing are all personal_property and could not be considered a permanent land improvement it is the manner in which they are combined and or affixed in the ground that changes their classification from personal to real_property there is no bright-line_test by which such assets could be readily classified as always being permanent land improvements or farm machinery or equipment for example an above-ground irrigation system would more likely be classified as machinery or equipment whereas one buried in the ground would more likely be classified as a permanent land improvement in each instance of an asset that is not clearly in one category or another we must consider these factors on an ad hoc basis with respect to the trellising components they are quite similar to fencing with the major difference being that one is intended to keep things in or out and the other to support grape- growing equipment or train grapevines both have posts that are set in the ground and some form of wire as components clearly a trellis may have more components and or be more complex than a fence but both are similarly constructed and maintained in that regard revproc_87_56 supra to the extent pertinent here categorizes the 10-year class_life as one including machinery and equipment grain bins and fences but no other land improvements that are used in the production of vines in that regard petitioners contend that trellising is farming equipment and not a land improvement conversely respondent contends the trellising is an improvement to land adding to the complexity of categorizing the trellising in one class_life category or the other is case precedent holding that posts anchored in concrete were not considered permanent improvements to realty whiteco indus inc v commissioner supra in this case the trellising posts are the component by which the trellis is attached to the ground we note that petitioners did not use concrete to fix the posts in place therefore petitioners’ position in this case is stronger than the taxpayer’s position in whiteco respondent’s best argument is the fact that the trellising is intended to last as long as the grapevines which have an expected life of approximately years respondent also makes the point that it may not be economically practicable to remove the trellising petitioners’ best arguments are that irrespective of the economics they have dismantled moved stored and or reused trellising and it is not permanently affixed to the ground respondent also attempts to convince us that a trellis is not machinery in the ordinary sense of the word perhaps respondent expects us to see generically a complex machine such as a tractor with an internal combustion engine when we think of the concept of a machine a machine however may be a simple lever the posts and stakes used by petitioners in combination with the wires constitute a machine that is adjusted modified and changed in order to train grapevines to produce high-quality grapes for the production of wine we therefore reject respondent’s argument that a trellis is not a machine within the meaning of the statutes and revenue procedures we consider as to the whiteco indus inc v commissioner supra factors as applied to trellising three favored petitioners one favored respondent and two were neutral in that regard we consider the whiteco factors and the assets classifications to mainly distinguish between those things that are permanently affixed to the real_estate and those that are not from that perspective we hold that trellising is not a permanent improvement to the real_property and accordingly petitioners properly classified it in the 10-year class the drip irrigation systems unlike the trellising are to a great extent buried in the ground parts of it may be repaired and maintained like the trellises but a substantial portion of it is under the ground and will remain there until the vines die or are removed for some other reason this court has already decided that grapevines are not tangible_personal_property for purposes of sec_179 see 72_tc_294 where the court held that the grapevines are an ‘inherently permanent structure’ within the meaning of sec_1_179-3 income_tax regs and therefore the grapevines are not tangible_personal_property in reaching the holding in kimmelman the court noted that most of the vines involved were planted at or around the turn of the century and none of these vines has been moved since then kimmelman v commissioner supra pincite to a great extent the underground piping is inextricably connected with the life of the vines we note that trellising was shown to have been adjusted moved or reused without moving or uprooting the vines whereas there was no such showing with respect to irrigation systems by way of analogy this court in deciding the question of whether sprinkler heads were an inherently_permanent_structure found that the sprinkler heads although easily removable were inseparably attached to an underground water system metro natl corp v commissioner tcmemo_1987_38 the court in metro natl corp held that the underground water system and sprinkler heads were an inherently_permanent_structure and not tangible_personal_property within the meaning of sec_48 with respect to the irrigation systems four of the six factors favored respondent’s position and two were neutral with respect to the drip irrigation system again the question of permanent attachment to the real_property is the primary focus of the factors and asset depreciation classes and the drip irrigation systems is more akin to a permanent improvement the placement of a substantial portion of the pipe or tubing in the ground and the difficulty of removing the system are the primary factors that render the irrigation systems we consider here to be permanent land improvements see eg 778_f2d_402 8th cir affg t c memo we note that some portions of petitioners’ irrigation systems were above the ground and regularly repaired and or replaced items such as tubing emmiters and the like may have been considered severable from the irrigation systems and not as land improvements if they had been separately claimed and or accounted for we were however presented with the sole choice of deciding whether the irrigation system as a whole was machinery or a permanent land improvement where the court declared the fact that an item is not readily reusable in another location certainly is evidence supporting the conclusion that it is to be treated as permanent in its present location accordingly we hold that the well and drip irrigation systems are permanent improvements to the real_property petitioners as an alternative argue that if the trellises or irrigation systems are land improvements they come within the exception of section of revproc_87_56 sec_5 c b pincite because we have decided that petitioners’ irrigation systems are in the context of this case land improvements we consider petitioners’ argument to the extent pertinent section dollar_figure of revproc_87_56 c b pincite contains the following special rules incorporated from revproc_83_35 sec_2 c b pincite land improvements includes other tangible_property that qualifies under sec_1_48-1 of the income_tax regulations however a structure that is essentially an item of machinery or equipment or a structure that houses property used as an integral part of an activity specified in sec_48 of the code if the use of the structure is so closely related to the use of the property that the structure clearly can be expected to be replaced when the property it initially houses is replaced is included in the asset_guideline_class appropriate to the equipment to which it is related respondent argues that in order for revproc_87_56 sec_5 to apply the irrigation system must be a structure that is essentially an item of machinery and equipment and there is equipment to which the structure is related from which we can determine the appropriate asset_guideline_class we agree with respondent because this court has already decided that grapevines are permanent improvements to land and or not tangible_personal_property petitioners’ alternative argument must fail accordingly we hold that respondent’s adjustments are sustained with respect to the irrigation systems and the well conversely we hold that the trellising is not a permanent land improvement and that respondent’s determination with respect to the trellising is in error to reflect the foregoing decision will be entered under rule
